DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/11/2022 has been entered. Claims 1-4, 8-10, 29-32, and 37-43 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 01/04/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony DeRosa on 06/20/2022.
The application has been amended as follows: 

1.  (Currently Amended)  A telecommunications equipment mount, comprising:
a stabilization frame having a plurality of lower rails, a plurality of vertical rails, and a plurality of upper rails, the lower, vertical, and upper rails forming a top, a bottom, and sides of the stabilization frame to define an open interior cavity;
at least one mounting member extending a distance outwardly from, and perpendicular to, one of the sides of the stabilization frame;
at least one brace member coupled to the stabilization frame and configured to support the at least one mounting member; and
at least one mounting pipe secured to the at least one mounting member, 
wherein an end of the at least one mounting member extends over an edge of a mounting structure such that the stabilization frame s the telecommunications equipment mount on [[a]] the mounting structure, without penetrating the mounting structure, when telecommunications equipment is secured to the at least one mounting pipe.

29. (Currently Amended) A telecommunications equipment mount assembly, comprising: 
one or more units of telecommunications equipment; 
a mounting structure, wherein the mounting structure comprises a parapet wall; 
a telecommunications equipment mount, the mount comprising: 
a stabilization frame having a plurality of lower rails, a plurality of vertical rails, and a plurality of upper rails, the lower, vertical, and upper rails forming a top, a bottom, and at least sides of the stabilization frame to define an open interior cavity; 
at least one mounting member extending outwardly from, and perpendicular to, one of the sides of the stabilization frame a distance; 
at least one brace member coupled to the stabilization frame and configured to support the at least one mounting member; and 
at least one mounting pipe secured to the at least one mounting member, 
wherein the stabilization frame is configured to ballast the telecommunications equipment mount on the mounting structure when telecommunications equipment is secured to the at least one mounting pipe, 
wherein the one or more units of telecommunications equipment is secured to the at least one mounting pipe, and the telecommunications equipment mount and telecommunications equipment are ballasted on the parapet wall.

Allowable Subject Matter
Claims 1-4, 8-10, 29-32, and 37-43 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to the arguments submitted 03/11/2022, and in view of the examiner amendments made above, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Hengshui Hua Yu Steel Tower Co Ltd (CN 203867263), Paul et al. (US 5835068), Jiang Ketian (CN 110416684), and the other cited references are all cited as teaching some elements of the claimed invention including a stabilization frame, a plurality of lower rails, a plurality of vertical rails, a plurality of upper rails, at least one mounting member, at least one brace member, at least one mounting pipe, and telecommunications equipment.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845